 


115 HRES 186 RH: Of inquiry directing the Secretary of the Treasury to provide to the House of Representatives the tax returns and other specified financial information of President Donald J. Trump.
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
House Calendar No. 30 
115th CONGRESS 
1st Session 
H. RES. 186 
[Report No. 115–73] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2017 
Mr. Pascrell (for himself, Mr. Crowley, Mr. Danny K. Davis of Illinois, Ms. Sewell of Alabama, Mr. Neal, Ms. Eshoo, Mr. Doggett, Mr. Sarbanes, Ms. DelBene, Mr. Thompson of California, and Mr. Blumenauer) submitted the following resolution; which was referred to the Committee on Ways and Means 
 

March 30, 2017
Additional sponsors: Ms. DeLauro, Ms. Clark of Massachusetts, Mr. Pocan, Mr. Pallone, Mr. Lewis of Georgia, Mr. Vargas, Mr. Garamendi, Mr. Welch, Mrs. Watson Coleman, Mr. Gutiérrez, Ms. Speier, Mr. Larson of Connecticut, Mr. Kind, Mr. Nadler, Mr. Cummings, Mr. Cohen, Mr. Higgins of New York, Mr. Capuano, Mr. Perlmutter, Mrs. Carolyn B. Maloney of New York, Ms. Judy Chu of California, Ms. Shea-Porter, Mr. Grijalva, Mr. McGovern, Mr. Sires, Mr. Brady of Pennsylvania, Ms. Schakowsky, Ms. Lee, Mr. Ruppersberger, Mr. Khanna, Mr. Himes, Mr. Beyer, Mr. Engel, Mr. Panetta, Mr. Hastings, Mr. Sherman, Mr. Smith of Washington, Ms. DeGette, Mr. Crist, Ms. Tsongas, Ms. McCollum, Mr. Cicilline, Mr. Huffman, Mr. Quigley, Mr. Langevin, Mr. Rush, Mr. Levin, Mr. Ted Lieu of California, Mr. Ben Ray Luján of New Mexico, Ms. Kaptur, Ms. Pingree, Mr. Michael F. Doyle of Pennsylvania, Ms. Kelly of Illinois, Mr. Johnson of Georgia, Ms. Hanabusa, Mr. Brendan F. Boyle of Pennsylvania, Ms. Jayapal, Mr. Deutch, Mr. Ryan of Ohio, Mr. Cárdenas, Mr. Raskin, Mr. DeSaulnier, Mrs. Lawrence, Mr. Keating, Ms. Slaughter, Ms. Michelle Lujan Grisham of New Mexico, Mr. Clay, Mr. Moulton, Mr. Delaney, Ms. Clarke of New York, Mr. Loebsack, Ms. Sánchez, Mr. Butterfield, Mr. McEachin, Mr. Courtney, Mrs. Torres, Ms. Velázquez, Mr. Carson of Indiana, Mr. Kildee, Ms. Lofgren, Mr. Evans, and Mr. Carbajal

 
March 30, 2017 
Reported adversely, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Of inquiry directing the Secretary of the Treasury to provide to the House of Representatives the tax returns and other specified financial information of President Donald J. Trump. 
 
 
That the Secretary of the Treasury is directed to furnish to the House of Representatives, not later than 10 days after the adoption of this resolution, the full tax returns of Donald J. Trump for tax years 2006 through 2015, as well as financial documentation and any information in possession of the Secretary that specify— (1)Mr. Trump’s debts held by foreign governments and foreign companies;  
(2)Mr. Trump’s investments in foreign countries and foreign enterprises; and  (3)Mr. Trump’s use of any tax shelters, corporate structures, tax avoidance maneuvers, abatements, or other loopholes to reduce or eliminate tax liability.  
 
 
March 30, 2017 
Reported adversely, referred to the House Calendar, and ordered to be printed 
